Voorhies, J.
The plaintiffs, as holders of a bill of exchange, sue the drawer and the indorser. The defendants plead the prescription of five years.
The bill of exchange is on its face prescribed, unless prescription has been interrupted by the institution of a suit against the acceptors.
In the- case of Allain v. Longer, 4 La. 152, the court decided that a suit, brought against an endorser of a promissory note interrupted prescription as to the maker and other endorsers. But this decision was overruled by the case of Jacobs v. Williams, in which the question was elaborately considered by the court. 12 R. 183. Since that time the ruling in the latter case was uniformly adhered to, as being a correct exposition of the law. There being no privity or reciprocity between the different obligors of a commercial instrument, and their respective obligations arising from different and successive contracts, the parties are not debtors in solido, within the meaning of the Civil Code. Tide C. C. Arts. 2072, 2077, 2086, 2087, 2092, 3517.
It is, therefore, ordered and decreed, that the judgment of the District Court be affirmed, with costs.